DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  These claims depend on a cancelled claim.  The Examiner will examine the claims with the assumption that claim 14 is dependent on claim 11 because claim 11 is the first recitation of a scheduling message which claim 14 appears to further limit.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer program product, however the specification does not limit the product/carrier to only non-transitory subject matter.  The Examiner suggests adding “non-transitory” to the claim language to overcome the rejection.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 11, 25, 30, 57-59, 61 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP “NR frame structure on unlicensed bands” by Huawei hereinafter “3GPP” published October 2017.

Regarding claims 1, 57, and 61, 3GPP teaches a method and wireless device for performing an uplink transmission to a base station in a wireless access system, wherein the wireless access system comprises one or more mini-slot configurations, wherein a mini-slot configuration comprises one or more orthogonal frequency division multiplexed, OFDM, symbol intervals and is a sub-division of a slot (Section 4 teaches transmission in DL and UL (see paragraph 1) and wherein mini-slots used in NR for providing channel access opportunities as often as every OFDM symbol if mini-slot is allowed to start at any OFDM symbol (paragraph 2).  Further the slots can also start at 
Perform, via the transceiver circuit, a clear channel assessment to identify a transmission opportunity (Section 3 paragraph 1 teaches MCOT performing extended CCA for transmission opportunities); 
determing the start of a mini-slot that is closest to the start of the transmission opportunity (Sections 3 and 4 disclose the idea of performing MCOT/CCA to determine transmission opportunities.  Further Section 4 teaches mini-slot can provide channel access opportunities every OFDM symbol or 0.5ms.  Thus one could see the mini-slot is known based on the transmission opportunity determined in the extended CCA); 
perform, via the transceiver, an uplink transmission within the determined mini-slot, wherein the transmission is performed according to a predetermined configuration for mini-slot communication between the base station and the wireless device, such that the base station can identify the start of the uplink transmission (Sections 3 and 4 disclose performing extended CCA and then performing a UL/DL transmission in a given slot.  The slot would be the one identified from the MCOT/extended CCA.  The mini-slots can be every 0.5ms or at specified time intervals (See section 4, thus either option is viewed as a predetermined configuration)).

Regarding claims 2 and 58, 3GPP teaches the configuration includes mini-slots within a slot, positions of the min-slots in a slot and number of OFDM symbols for each mini-slot (Section 2 under “Agreements” shows various mini-slot lengths and Section 4 

Regarding claims 3-4, 3GPP teaches the mini-slot configuration includes a DMRS in a OFDM symbol position identifying the start of the transmission (Section 2, agreements teaches a mini-slot contains a DMRS relative to the start of the mini-slot.  Thus the DMRS is at the start of a mini-slot which can be used for transmission (Section 4)).  With respect to multiple DMRS, the claim only requires there to be one DMRS and one mini-slot thus there is nothing to share between consecutive transmissions if there is only one occurring).

Regarding claim 6, 3GPP teaches a DMRS is included in the first OFDM symbol of the mini-slot in which the start of the UL transmission occurs (Section 2, agreements teaches a mini-slot contains a DMRS relative to the start of the mini-slot.  Thus the DMRS is at the start of a mini-slot which can be used for transmission (Section 4)).

Regarding claim 10, 3GPP teaches a plurality of mini-slot configurations and determining the start slot of the mini-slot closest to the start of the TXOP and selecting one of the mini-slots (Sections 3 and 4 disclose the idea of performing MCOT/CCA to determine transmission opportunities.  Further Section 4 teaches mini-slots can provide channel access opportunities every OFDM symbol or 0.5ms.  Thus one could see the mini-slot is known based on the transmission opportunity determined in the extended 

Regarding claim 11, 3GPP teaches receiving an indication of minislot configurations to be used for UL transmission (Section 2 and 4 disclose bidirectional communications between a base station and UE.  This information includes slot configurations, scheduling, etc…)

Regarding claim 25, 3GPP teaches the device is scheduled independently from an UL transmission time (Section 4 teaches the UE is scheduled using multiple mini-slots to have more chances to access the channel).

Regarding claims 30, 59, and 61, 3GPP teaches a method and base station for receiving an uplink transmission from a wireless device in a wireless access system, wherein the wireless access system comprises one or more mini-slot configurations, wherein a mini-slot configuration comprises one or more orthogonal frequency division multiplexed, OFDM, symbol intervals and is a sub-division of a slot (Section 4 teaches transmission in DL and UL (see paragraph 1) and wherein mini-slots used in NR for providing channel access opportunities as often as every OFDM symbol if mini-slot is allowed to start at any OFDM symbol (paragraph 2), the method comprising: 
receiving an uplink transmission, from the wireless device, within a mini-slot, wherein the transmission is performed according to a predetermined configuration for mini-slot communication between the base station and the wireless device, such that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Lei et al. “Lei” US 2020/0374048.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include sharing a HARQ across multiple mini-slots as taught by Lei.
	One would be motivated to make the modification such that the information can be aggregated together and transmitted in one UCI as taught by Lei; Paragraph 82.

Regarding claim 21, 3GPP does not teach a HARQ identifier to identify one or more mini-slots for which the HARQ process applies; however, Lei teaches the HARQ-ACK is transmitted in multiple mini-slots aggregated together that are within a bundle window (i.e. identifier which the HARQ applies); Paragraph 82.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include identifying the slots for applying the HARQ process as taught by Lei.
	One would be motivated to make the modification such that the information can be aggregated together and transmitted in one UCI as taught by Lei; Paragraph 82.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Sun et al. “Sun” US 2019/0150198.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the 3GPP to include scrambling transmissions independent of timing as taught by Sun.
	One would be motivated to make the modification such that the system can pre-generate PDCCH as taught by Sun; Paragraph 133.

Allowable Subject Matter
Claims 5, 9, 14, 15, 17, 18, 22-24, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419